DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 7-11, 13-16 are pending.
Claim 3, 6 and 12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an layer” in line 5 and it appears this language is intended to recite, “a layer.”  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the protrusions” or “protrusions” in lines 3, 9, 10, 11, 13, 14, 15, 19 and line 21 and “the rows and columns” in line 15-16. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of protrusions” and “the plurality of rows and columns” and will be interpreted as such.  
In addition, claim 1 recites, “central plane structure” in line 2.  When reviewing the figures, the only recitation pertaining to a central plane is that of 16.  16 is an imaginary line, and does not denote any particular structure.  It is unclear as to what “structure” constitutes a central plane structure.  For the purposes of this examination, any structure along a central plane will be considered sufficient.
Re claim 2,
Re claim 4, claim 4 recites, “two protrusions” in line 2 and “said protrusion” in line 3. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “two protrusions of said plurality of protrusions” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the protrusions” in line 2. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of protrusions” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the protrusions” in line 2. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of protrusions” and will be interpreted as such.  
Re claim 9, claim 9 recites, “the adhesion-enhancing layer” in line 2. There is insufficient antecedent basis for these limitations in the claims.  In addition, it is unclear so to what the layer enhances with respect to, and thus, it is unclear how the layer enhances adhesion at all.  It appears this language refers to, “the layer” and will be interpreted as such.  
Re claim 13, claim 13 recites, “the protrusions” in line 2. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “the plurality of protrusions” and will be interpreted as such.  
Re claim 14, claim 14 recites, “the number of protrusions” in line 2. There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to, “a number of the plurality of protrusions” and will be interpreted as such.  
Re claim 16, claim 16 recites, “the height” in line 2 and “the protrusions” in line 2. There is insufficient antecedent basis for these limitations in the claims.  It appears this 
Claims 8, 10-11 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7, 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (US 6,786,013).
Re claim 1, Coulton discloses a carrier plate (Fig. 3 20) for a floor, wall (Fig. 1) or ceiling structure, which has a plate (22) made of plastic (Claim 1) having a central plane structure (22) and a plurality of protrusions (32, 24), wherein the protrusions (32, 24) are formed to protrude alternately (Fig. 3) from opposing sides (top and bottom of 22) of the central plane structure (22) on both opposite sides (Fig. 3) of the central plane structure (22), 

having a further layer (112) which engages on a second plate side (left side of 20) opposite the first plate side (right side of 20), 
wherein the further layer (the felt on 112 of Col 5 line 26-33) abuts the protrusions (24, 32), which span recesses (such as 24 or 32, depending on point of reference, since 24 and 32 are hollow much the same as Fig. 1-2 of the present Application) provided between the protrusions (24, 32),
 wherein the protrusions (24, 32) are formed to protrude alternately (Fig. 4) from a central plane (22) of the plate (22), 
wherein the protrusions (24, 32) extend on both opposite sides (Fig. 4) of the central plane (22), such that a plurality of rows and columns are formed (Fig. 3), in which protrusions (24, 32) and recesses (24 and 32 depending on point of reference) are alternately lined up (Fig. 4) and only recesses (24 and 32 depending on point of reference) are lined up along a diagonal (Fig. 3) to the rows and columns (Fig. 3) in a direction along the diagonal (Fig. 3) and only protrusions (24, 32) are lined up at right angles (Fig. 3) to the diagonal along a further diagonal (Fig. 3, as only 32 is in a diagonal, and only 24 is in another diagonal), 
wherein the central plane structure (22) includes respective crosspiece regions (between 32 and 24) that extend between and connect recesses (24 and 32 depending on point of reference) along the diagonal (Fig. 3), wherein the respective crosspiece regions (Fig. 2) further extend between and connect protrusions (24, 32) along the further diagonal (Fig. 3), 

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the number of protrusions is in a range of than 9,000 units/sqm to 90,000 unites/sqm in order to optimize / reduce shear forces and to optimize / retain more humidity (see Col 6 line 15 recognizing a variable of number of the elements), or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 2, Coulton as modified discloses the carrier plate according to claim 1, wherein the protrusions (24, 32) formed alternately to the central plane (Fig. 3) are formed as truncated cones (Fig. 3-4).
Re claim 4, Coulton discloses the carrier plate according to claim 1, wherein a star-shaped connecting section (best seen on the top elements 24 in Fig. 2, the sections between 24 and 32 provide for a star shaped interconnecting piece) is formed between two protrusions (24, 32) and recesses (24 or 32 depending on point of reference) in the 
Re claim 5, Coulton discloses the carrier plate according to claim 1, wherein the protrusions (24, 32) extend alternately to the central plane (Fig. 4) with same height (Fig. 4).
Re claim 7, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein a front side of the protrusions comprises a diameter between 3 to 8 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein a front side of the protrusions comprises a diameter between 3 to 8 mm in order to reduce shear forces and to retain more humidity, or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 9, Coulton discloses the carrier plate according to claim 1, wherein the adhesion-enhancing layer (112) consists of a fleece or felt or a woven fabric (Col 5 line 26-33).
Re claim 10, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the further layer (116) consists of a fleece, felt, textile material, net or mesh fabric or a perforated layer, or a perforated fleece.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton 
Re claim 11, Coulton discloses a method for decoupling a surface covering to a supporting surface located thereon (Fig. 1 showing use), the method including using (Fig. 1 showing use) the carrier plate (20) according to claim 1 (see above).
Re claim 13, Coulton discloses the carrier plate according to claim 1, wherein the protrusions (24, 32) extend alternately to the central plane (Fig. 3) with same height (as indicated by Fig. 4).
Re claim 14, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm in order to optimize / reduce shear forces and to optimize / retain more humidity (see Col 6 line 15 recognizing a variable of number of the elements), or to provide a sufficiently sized airspace and drainage passageway (Col 3 lines 58-60). In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza
Re claim 15, Coulton discloses the carrier plate according to claim 1, but fails to disclose wherein the plate has a thickness of from .1 to .2mm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the plate has a thickness of from .1 to .2mm in order to ensure sufficient rigidity while not providing a plate so thick so as to increase the overall size of apparatus.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 16, Coulton discloses the carrier plate according to claim 13, wherein the height of the protrusions (24, 32) relative to the central plane (22) is provided (Fig. 4), but fails to disclose which is less than 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton to wherein the height of the protrusions relative to the central plane is less than 5mm in order to reduce the thickness of the plate or optimize the thickness of the plate without sacrificing the reduction in shear forces through use of the projections (see [0004]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton (US 6,786,013) in view of Kannankeril (US 4,956,951).
Re claim 8, Coulton as modified discloses the carrier plate according to claim 1, but fails to disclose wherein the plate is made of LDPE (Col 3 lines 20-27).
 discloses wherein the film-like plate is made of LDPE .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Coulton wherein the plate is made of LDPE as disclosed by Kannankeril  in order to increase impact resistance and provide resistance to chemicals (Col 3 lines 20-27).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments 
Objections to the Claims:  Applicant’s argument with respect to the claims is persuasive and objection to the claims is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 for the reasons stated in the previous rejection is hereby withdrawn.  
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635